396 F.2d 821
Estella TENNEY, Appellee,v.The A.B. & W. TRANSIT COMPANY, Appellant.
No. 12090.
United States Court of Appeals Fourth Circuit.
Argued May 7, 1968.Decided June 17, 1968.

Fred C. Alexander, Jr., Alexandria, Va.  (Boothe, Dudley, Koontz, Blankingship & Stump, Alexandria, Va., on brief), for appellant.
Richard C. Shadyac, Arlington, Va.  (Shadyac, Berg & Nolan, Arlington, Va., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and WINTER, Circuit mistake had been made in the findings,
PER CURIAM:


1
This automobile accident case was here once before after the entry of judgment for the plaintiff.  Convinced that mistake had been made in the findges, we reversed, but remanded for additional hearings and additional findings.1 The essential facts sufficiently appear in our opinion at that time.


2
On remand neither party elected to offer additional testimony, whereupon the District Court, without altering its previous finding that the speed of the bus did not exceed fifteen miles per hour, re-entered judgment in favor of the plaintiff on the basis of conclusory findings that the speed of the bus was excessive, and that the lookout of the bus driver inadequate.


3
We find insufficient support in the record for these conclusory findings and no other basis on the present record to support the judgment in favor of the plaintiff, a passenger in an automobile which pulled out from a parking lot in front of the bus when the bus was only from fifty to sixty feet away, a violation of the right-of-way due the bus.


4
Reversed.



1
 Tenney v. A.B. & W. Transit Co., 4 Cir., 364 F.2d 493